                                                                 FILED
                                                           U S.Di'STRlCT COEiSf
                                                              SAVANNAH DIV.
               IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEOR®I& !iN 27 PM                     Ql*
                           SAVANNAH DIVISION

                                                      C L ERK
                                                             SO. D13-T, OF GA.     '


UNITED STATES OF AMERICA,

V.                                               Case No.     CR419-107


RONALD WILLIAMS,
                  Defendant




UNITED STATES OF AMERICA,

V.                                               Case No.     CR419-192


ELMER CHAVEZ-RIOS,
                  Defendant.




                                   ORDER


     Steven J. Woodward, counsel of record for defendants in the

above-styled cases, has moved for leave of absence.               The Court is

mindful that personal and professional obligations require the

absence   of    counsel   on   occasion.   The    Court,     however,      cannot

accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent these cases from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and              trial shall
not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this        day of January 2020.




                              HONORABLE WILLMkM T. MOORE, JR.
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
